                 Case 2:20-cr-00105-JCC Document 85 Filed 11/19/20 Page 1 of 3




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR20-0105-JCC
10                              Plaintiff,                     ORDER
11          v.

12   KENNETH WARREN RHULE and
     KENNETH JOHN RHULE,
13
                                Defendants.
14

15
            This matter comes before the Court on the parties’ stipulated motion to continue trial
16
     (Dkt. No. 84). 1 Having thoroughly considered the parties’ briefing and the relevant record, the
17
     Court hereby GRANTS the motion for the reasons explained herein.
18
            Trial is currently scheduled for January 25, 2021. (See Dkt. No. 73.) The parties argue a
19
     continuance is necessary because the case is complex, the Government has produced over
20
     341,000 pages of discovery to Defendants, and defense counsel need additional time to examine
21
     the discovery, confer with their clients, and to effectively prepare pretrial motions and for trial.
22
     (See Dkt. No. 84 at 3.) The parties request that the Court schedule trial in April 2021. (Id. at 1.)
23
            The Court also considers the context in which this motion arises. The COVID-19
24

25   1
      Defendant Kenneth John Rhule made a similar request on October 22, 2020. (See Dkt. No. 80.)
     Because the parties’ stipulated motion seeks the same relief Mr. Rhule requested, the Court
26   DENIES Mr. Rhule’s response to the Court’s previous order as moot.

     ORDER
     CR20-0105-JCC
     PAGE - 1
               Case 2:20-cr-00105-JCC Document 85 Filed 11/19/20 Page 2 of 3




 1   pandemic continues to significantly impact the Court’s operations. (See General Orders 01-20,

 2   02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of which the Court incorporates by reference.)

 3   Specifically, the pandemic has made it difficult for the Court to obtain an adequate spectrum of

 4   jurors to represent a fair cross section of the community, and public health guidance has

 5   impacted the ability of jurors, witnesses, counsel, and Court staff to be present in the courtroom.

 6   (See generally id.)

 7          Accordingly, the Court FINDS that the ends of justice served by continuing trial until

 8   April 2021 outweigh the best interests of Defendants and the public to a speedy trial. See 18
 9   U.S.C. § 3161(h)(7)(A). The reasons for this finding are:
10          1. Given the complexity of this case and the extraordinary volume of discovery, a failure
11              to grant a continuance would deny Defendants’ counsel reasonable time necessary for
12              effective preparation. See 18 U.S.C. § 3161(h)(7)(B)(iv).
13          2. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate
14              spectrum of jurors to represent a fair cross section of the community, which would
15              likely make proceeding with an earlier trial impossible or would result in a
16              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
17          3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
18              Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial

19              would likely be impossible or would result in a miscarriage of justice. See 18 U.S.C.

20              § 3161(h)(7)(B)(i).

21   Accordingly, the Court ORDERS:

22          1. The January 25, 2021 jury trial is CONTINUED until April 19, 2021 at 9:30 a.m.

23          2. The November 12, 2020 pretrial motions deadline is CONTINUED until March 1,

24              2021.

25          3. The period from the date of this order until April 19, 2021 is an excludable time

26              period under 18 U.S.C. § 3161(h)(7)(A).


     ORDER
     CR20-0105-JCC
     PAGE - 2
              Case 2:20-cr-00105-JCC Document 85 Filed 11/19/20 Page 3 of 3




 1         DATED this 19th day of November 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0105-JCC
     PAGE - 3
